Mr. Justice Maxwell
delivered the opinion of the court:
This was a proceeding under the eminent domain act, to condemn a right of way for a railway company.
The issues presented by the pleadings were tried to a jury which returned a-verdict in favor of respondent, appellee here.
From the record herein it appears that a judgment was entered upon the verdict, from which this appeal was taken, which judgment was subsequently vacated.
It therefore appearing that no final judgment has been rendered by the court- below in this case, this court is without jurisdiction to entertain this appeal, and the same must be dismissed.

Appeal dismissed.

Chiee Justice Gabbert and Mr. Justice Gunter concurring.